Citation Nr: 1417866	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-23 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1958 to September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was initially scheduled for a September 2011 travel Board hearing.  In a written statement submitted that same month, the Veteran requested his hearing be re-scheduled as a video-hearing due to his recent stroke.

In a December 2013 letter, the Veteran was notified he was scheduled for a videoconference hearing on January 29, 2014.  A written report of contact from January 2, 2014 indicates the Veteran requested his hearing again be rescheduled because he was not able to drive as a result of his stroke.

Although the Veteran's hearing has already been rescheduled once, the Board finds the Veteran's stroke and subsequent inability to drive constitutes good cause for his hearing to again be rescheduled.  38 C.F.R. § 20.702(c)(2).  Therefore, remand is required in order to re-schedule the Veteran for a videoconference hearing before the Board.  Extra notice should be provided to the Veteran so he may arrange transportation.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law.  To the extent possible, please schedule the videoconference hearing further out than would normally be done, to allow the Veteran additional time to arrange transportation.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



